DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.

Status of Claims
Claims 14, 21-28 and new claims 29-31 are presently under consideration and claims 1-13 and 15-20 remain cancelled by applicant’s amendments filed with the response dated 11 August 2021.
Applicant’s amendments to the claims have overcome the prior art rejections of record. These rejections are therefore withdrawn.
Upon further search and consideration of applicant’s new and newly amended claims filed with the response dated 11 August 2021, new prior art was uncovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), further in view of Ruby et al (US 6,091,021) and in further view of Ji et al (US 2011/0056545).

Regarding claims 14 and 21 Kherani discloses a solar cell, comprising: App. No. 16/464,0743Examiner: Golden, Andrew J.
Dkt No. 131815-248384_P250Art Unit: 1726a passivating dielectric layer on a light-receiving surface of a silicon substrate ([0022]-[0023] Fig. 1 see: passivating layer 13 on silicon substrate 12); and 
a non-conductive anti-reflective coating (ARC) layer comprising SiN below the passivating dielectric layer ([0023] Fig. 1 see: anti-reflecting coating 14 formed of a material such as Silicon nitride below the passivating layer 13).  
Regarding the claim 14 recitation where “the non-conductive ARC layer a plasma-cured and thermally annealed non-conductive ARC layer” which is directed to a method of making said non-conductive ARC layer, the examiner notes that the determination of patentability is determined by the recited structure of the product and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed product is made does not differentiate the claimed apparatus from a prior art product if the prior art product teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.

Kherani teaches in para [0023] that passivation may be achieved through a variety of thermal and/or plasma treatments, as well as using a diversity of gas compositions, as well as a range of surface treatments well known to those skilled in the art where the thin film layer on the textured surface can consist of several sub-layers/treatments but does not explicitly disclose the non-conductive ARC layer is plasma-cured and thermally annealed.
Ruby teaches a method of forming a silicon nitride ARC layer for a silicon solar cell comprising forming a double layer ARC including depositing a first silicon nitride layer, performing a hydrogenation step of this layer with a plasma treatment followed by deposition of a second nitride layer to provide sufficient ARC layer thickness and finally performing a forming gas anneal heat treatment (Ruby, C6/L15-28, C8/L40-67, C9/L1-17, C12/L30-45, C15/L30-36, see Fig 2). Ruby teaches this formation process provides better passivation at the surface of the solar cell and better UV stability resulting in higher solar cell efficiency (Ruby, C6/L15-28, C8/L40-67, C9/L1-17, C12/L30-45, C15/L30-36, see Fig 2).
Ruby and Kherani are combinable as they are both concerned with the same field of solar cells.

Modified Kherani does not explicitly disclose an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer.
Ji teaches a solar cell comprising an intermediate material layer between a passivating dielectric later and a non-conductive ARC layer on the front surface of the solar cell (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130). Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate which forms a front surface field which prevents or reduces the recombination of carriers at the surface of the substrate to improve solar cell efficiency (Ji, [0054]-[0055], [0057]).
Ji and modified Kherani are combinable as they are both concerned with the same field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Ji to provide an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer of Kherani as taught by Ji (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in view of Ruby et al (US 6,091,021) and further in view of Ji et al (US 2011/0056545) as applied to claims 14 and 21 above, and in further view of Lin et al (US 2014/0159187).

Regarding claim 22 modified Kherani discloses the solar cell of claim 14, but does not explicitly disclose wherein the non-conductive ARC layer comprises AlOx.
Lin teaches in addition to silicon nitride, aluminum oxide is also a known material used in forming antireflection layers in crystalline silicon solar cells (Lin, [0041], Fig. 1E see: antireflection optical film 120 can be aluminum oxide).
Lin and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Lin such that the non-conductive ARC layer of Kherani comprises AlOx as taught by Lin (Lin, [0041] Fig. 1E see: antireflection optical film 120 can be aluminum oxide) as such a modification would have amounted to the use of a known antireflection film material for its intended use in . 

Claims 14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in further view of Kosbar et al (US 2011/0253545) and further in view of Lin et al (US 2014/0159187) and further in view of Ji et al (US 2011/0056545).

Regarding claims 14, 21, and 23-24 Kherani discloses a solar cell, comprising: 
Dkt No. 131815-248384_P250Art Unit: 1726a passivating dielectric layer on a light-receiving surface of a silicon substrate ([0022]-[0023] Fig. 1 see: passivating layer 13 on silicon substrate 12); and 
an anti-reflective coating (ARC) layer consisting of a single non-conductive ARC layer comprising SiN below the passivating dielectric layer ([0023] Fig. 1 see: single layer anti-reflecting coating 14 formed of a material such as Silicon nitride below the passivating layer 13).  
Regarding the claim 14 recitation where the non-conductive ARC layer is “plasma-cured and thermally annealed” which is directed to a method of making said non-conductive ARC layer, the examiner notes that the determination of patentability is determined by the recited structure of the product and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed product is made does not differentiate the claimed apparatus from a prior art product if the prior art product teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.

Kherani teaches in para [0023] that passivation may be achieved through a variety of thermal and/or plasma treatments, as well as using a diversity of gas compositions, as well as a range of surface treatments well known to those skilled in the art where the thin film layer on the textured surface can consist of several sub-layers/treatments but does not explicitly disclose the non-conductive ARC layer is plasma-cured and thermally annealed.
Kosbar teaches in paras [0028]-[0029] a single anti-reflective coating (ARC) layer for a solar cell where the ARC layer teaches forming an ARC layer 14 (Fig. 3B) on a silicon solar cell surface where the ARC layer 14 is subjected to a post deposition treatment including a baking step to remove unwanted components from the ARC layer and can be subjected to a further treatment to improve the properties of the entire layer or the surface of the ARC 14. This post deposition treatment can be selected from heat treatment, irradiation of electromagnetic wave (such as ultra-violet light), particle beam (such as an electron beam, or an ion beam), plasma treatment, chemical treatment through a gas phase or a liquid phase (such as application of a monolayer of surface modifier) or any combination thereof. This post-deposition treatment can be blanket or pattern-wise.
Kosbar and Kherani are combinable as they are both concerned with the field of solar cells.

Although Kosbar teaches the post deposition treatment can be a plasma treatment, Kosbar does not explicitly disclose the specific selection of a plasma treatment from the other post deposition treatments.
Lin teaches subjecting the surface of an ARC layer to a post deposition plasma treatment (plasma surface treatment) as part of an ARC layer etching process to provide the ARC layer with a rough surface that gives better antireflective capacity over a wider range of wavelengths of light (Lin, [0034]-[0041] Figs. 1B-1E see: antireflection optical film 120a subjected to oxygen plasma surface treatment to form a hydrophilic surface 122a to allow adherence of nanoballs 134 acting as etch masks in an etching process that then forms second rough surface 122 on antireflection optical film 120a).
Lin and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Lin such that the ARC layer of Kherani is subjected to a post deposition plasma surface treatment (claimed “plasma-cured” ARC layer) and post deposition etching as taught by Lin (Lin, [0034]-[0041] Figs. 
Modified Kherani does not explicitly disclose an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer.
Ji teaches a solar cell comprising an intermediate material layer between a passivating dielectric later and a non-conductive ARC layer on the front surface of the solar cell (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130). Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate which forms a front surface field which prevents or reduces the recombination of carriers at the surface of the substrate to improve solar cell efficiency (Ji, [0054]-[0055], [0057]).
Ji and modified Kherani are combinable as they are both concerned with the same field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Ji to provide an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer of Kherani as taught by Ji (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130) as Ji 

Regarding claims 22 and 25 modified Kherani discloses the solar cell of claims 14 and 23, and Lin further teaches wherein the single plasma-cured and thermally annealed non-conductive ARC layer comprises AlOx (Lin, [0041], Fig. 1E see: antireflection optical film 120 can be aluminum oxide).  

Claims 14, 21, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in further view of Kosbar et al (US 2011/0253545) further in view of Rey-Garcia et al (US 2016/0111586) and in further view of Ji et al (US 2011/0056545).

Regarding claims 14, 21, and 23-24 Kherani discloses a solar cell, comprising: 
Dkt No. 131815-248384_P250Art Unit: 1726a passivating dielectric layer on a light-receiving surface of a silicon substrate ([0022]-[0023] Fig. 1 see: passivating layer 13 on silicon substrate 12); and 
an anti-reflective coating (ARC) layer consisting of a single non-conductive ARC layer comprising SiN below the passivating dielectric layer ([0023] Fig. 1 see: single layer anti-reflecting coating 14 formed of a material such as Silicon nitride below the passivating layer 13).  

The recitation “plasma-cured and thermally annealed” is believed to impart a structural limitation on the claimed ARC layer, but any plasma treatment and thermal annealing steps performed on the non-conductive ARC layer during manufacture are interpreted as meeting the structural limitations imposed by the recitation.
Kherani teaches in para [0023] that passivation may be achieved through a variety of thermal and/or plasma treatments, as well as using a diversity of gas compositions, as well as a range of surface treatments well known to those skilled in the art where the thin film layer on the textured surface can consist of several sub-layers/treatments but does not explicitly disclose the non-conductive ARC layer is plasma-cured and thermally annealed.
Kosbar teaches in paras [0028]-[0029] a single anti-reflective coating (ARC) layer for a solar cell where the ARC layer teaches forming an ARC layer 14 (Fig. 3B) on a silicon solar cell surface where the ARC layer 14 is subjected to a post deposition treatment including a baking step to remove unwanted components from the ARC layer and can be subjected to a further treatment to improve the properties of the entire layer 
Kosbar and Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Kosbar such that the ARC layer of Kherani is thermally annealed and subjected to another post deposition treatment as taught by Kosbar (Kosbar, paras [0028]-[0029]) as Kosbar teaches the heat treatment and additional post deposition treatment remove unwanted components from the ARC layer and improve the properties of the entire ARC layer or the surface of the ARC layer (Kosbar, paras [0028]-[0029]).
Although Kosbar teaches the post deposition treatment can be a plasma treatment, Kosbar does not explicitly disclose the specific selection of a plasma treatment from the other post deposition treatments.  
Rey-Garcia teaches a solar cell comprising an antireflection coating (ARC) layer (Rey-Garcia, [0011]) and teaches subjecting the entire solar cell including the ARC layer to a thermal anneal and a plasma treatment (Rey-Garcia, [0006]-[0007], [0009]-[0011], [0016], [0022] [0042] see: both surfaces of the solar cell wafer substrate after ARC layer deposition are subjected to a HILR/heat treatment which includes exposure to light 
Rey-Garcia and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Rey-Garcia such that the solar cell of Kherani including the ARC layer of Kherani is subjected to a thermal anneal and a plasma treatment as taught by Rey-Garcia (Rey-Garcia, [0006]-[0007], [0009]-[0011], [0016], [0022] [0042] see: both surfaces of the solar cell wafer substrate after ARC layer deposition are subjected to a HILR/heat treatment which includes exposure to light emitting plasma and a forming gas anneal) as Rey-Garcia teaches this thermal anneal and plasma treatment functions to help in oxygen gettering in the solar cell to prevent or reduce the effects of light induced efficiency degradation in the solar cell (Rey-Garcia, [0007], [0009]-[0010]).
Modified Kherani does not explicitly disclose an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer.
Ji teaches a solar cell comprising an intermediate material layer between a passivating dielectric later and a non-conductive ARC layer on the front surface of the solar cell (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130). Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate 
Ji and modified Kherani are combinable as they are both concerned with the same field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Ji to provide an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer of Kherani as taught by Ji (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130) as Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate which forms a front surface field which prevents or reduces the recombination of carriers at the surface of the substrate to improve solar cell efficiency (Ji, [0054]-[0055], [0057]).

Regarding claims 26 and 27 Kherani discloses a solar cell, comprising: 
Dkt No. 131815-248384_P250Art Unit: 1726a passivating dielectric layer on a light-receiving surface of a silicon substrate ([0022]-[0023] Fig. 1 see: passivating layer 13 on silicon substrate 12); and 
a non-conductive anti-reflective coating (ARC) layer comprising SiN below the passivating dielectric layer ([0023] Fig. 1 see: single layer anti-reflecting coating 14 formed of a material such as Silicon nitride below the passivating layer 13).  
Regarding the claim 14 recitation where an entirety of the non-conductive ARC layer is “plasma-cured and thermally annealed” which is directed to a method of making 
The recitation “plasma-cured and thermally annealed” is believed to impart a structural limitation on the claimed ARC layer, but any plasma treatment and thermal annealing steps performed on the non-conductive ARC layer during manufacture are interpreted as meeting the structural limitations imposed by the recitation.
Kherani teaches in para [0023] that passivation may be achieved through a variety of thermal and/or plasma treatments, as well as using a diversity of gas compositions, as well as a range of surface treatments well known to those skilled in the art where the thin film layer on the textured surface can consist of several sub-layers/treatments but does not explicitly disclose an entirety of the non-conductive ARC layer is plasma-cured and thermally annealed.
Kosbar teaches in paras [0028]-[0029] a single anti-reflective coating (ARC) layer for a solar cell where the ARC layer teaches forming an ARC layer 14 (Fig. 3B) on a silicon solar cell surface where the ARC layer 14 is subjected to a post deposition treatment including a baking step to remove unwanted components from the ARC layer and can be subjected to a further treatment to improve the properties of the entire layer. This post deposition treatment can be selected from heat treatment, irradiation of electromagnetic wave (such as ultra-violet light), particle beam (such as an electron 
Kosbar and Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Kosbar such that an entirety of the ARC layer of Kherani is thermally annealed and subjected to another post deposition treatment as taught by Kosbar (Kosbar, paras [0028]-[0029]) as Kosbar teaches the heat treatment and additional post deposition treatment remove unwanted components from the ARC layer and improve the properties of the entire ARC layer (Kosbar, paras [0028]-[0029]).
Although Kosbar teaches the post deposition treatment can be a plasma treatment, Kosbar does not explicitly disclose the specific selection of a plasma treatment from the other post deposition treatments.  
Rey-Garcia teaches a solar cell comprising an antireflection coating (ARC) layer (Rey-Garcia, [0011]) and teaches subjecting the entire solar cell including the ARC layer to a thermal anneal and a plasma treatment (Rey-Garcia, [0006]-[0007], [0009]-[0011], [0016], [0022] [0042] see: both surfaces of the solar cell wafer substrate after ARC layer deposition are subjected to a HILR/heat treatment which includes exposure to light emitting plasma and a forming gas anneal). Rey-Garcia teaches this thermal anneal and plasma treatment functions to help in oxygen gettering in the solar cell to prevent or 
Rey-Garcia and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Rey-Garcia such that the solar cell of Kherani including the ARC layer of Kherani is subjected to a thermal anneal and a plasma treatment as taught by Rey-Garcia (Rey-Garcia, [0006]-[0007], [0009]-[0011], [0016], [0022] [0042] see: both surfaces of the solar cell wafer substrate after ARC layer deposition are subjected to a HILR/heat treatment which includes exposure to light emitting plasma and a forming gas anneal) as Rey-Garcia teaches this thermal anneal and plasma treatment functions to help in oxygen gettering in the solar cell to prevent or reduce the effects of light induced efficiency degradation in the solar cell (Rey-Garcia, [0007], [0009]-[0010]).
Modified Kherani does not explicitly disclose an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer.
Ji teaches a solar cell comprising an intermediate material layer between a passivating dielectric later and a non-conductive ARC layer on the front surface of the solar cell (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130). Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate which forms a front surface field which prevents or reduces the recombination of 
Ji and modified Kherani are combinable as they are both concerned with the same field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Ji to provide an intermediate material layer between the passivating dielectric later and the non-conductive ARC layer of Kherani as taught by Ji (Ji, [0050], [0056] Fig. 2 see: front surface field (FSF) region 171 positioned between front passivation layer 191 and anti-reflection layer 130) as Ji teaches the intermediate material layer is a more heavily doped layer than the solar cell substrate which forms a front surface field which prevents or reduces the recombination of carriers at the surface of the substrate to improve solar cell efficiency (Ji, [0054]-[0055], [0057]).

Claims 22, 25, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in view of Kosbar et al (US 2011/0253545) in view of Rey-Garcia et al (US 2016/0111586) in further view of Ji et al (US 2011/0056545) as applied to claims 14, 21, 23-24, and 26-27 above, and in further view of Lin et al (US 2014/0159187).

Regarding claims 22, 25 and 28 modified Kherani discloses the solar cells of claims 14, 23, and 28, but does not explicitly disclose wherein the single plasma-cured 
Lin teaches in addition to silicon nitride, aluminum oxide is also a known material used in forming antireflection layers in crystalline silicon solar cells (Lin, [0041], Fig. 1E see: antireflection optical film 120 can be aluminum oxide).
Lin and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Lin such that the non-conductive ARC layer of Kherani comprises AlOx as taught by Lin (Lin, [0041] Fig. 1E see: antireflection optical film 120 can be silicon oxide) as such a modification would have amounted to the use of a known antireflection film material for its intended use in the known environment of a solar cell as an ARC layer to accomplish an entirely expected result. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in view of Ruby et al (US 6,091,021) and in further view of Ji et al (US 2011/0056545) as applied to claims 14 and 21 above, and further in view of Swanson (US 7,633,006).

Regarding claim 29 modified Kherani discloses the solar cell of claim 14 but does not explicitly disclose wherein the intermediate material layer comprises a phosphorus-doped oxide material.

Swanson and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Swanson such that the intermediate material layer of modified Kherani further comprises a phosphorus-doped oxide material as taught by Swanson (Swanson, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide) as Swanson teaches this phosphorus-doped oxide material functions as a dopant source for doping the polysilicon (polycrystalline silicon) layer at the front surface of the substrate to function as a front surface field (Swanson, C2/L63-67, C3/L1-3, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide for doping polysilicon layer 94 to 94A) and such a modification would have amounted to the use of a known dopant source material in the known environment of a solar cell for its intended use to accomplish the entirely expected result of doping the polysilicon (polycrystalline silicon) .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in view of Kosbar et al (US 2011/0253545) and in view of Lin et al (US 2014/0159187) and further in view of Ji et al (US 2011/0056545) as applied to claims 14 and 21-25 above, and further in view of Swanson (US 7,633,006).

Regarding claims 29-30 modified Kherani discloses the solar cells of claims 14 and 23 but does not explicitly disclose wherein the intermediate material layer comprises a phosphorus-doped oxide material.
Swanson teaches forming an n-type polysilicon (polycrystalline silicon) layer at the front surface of an n-type substrate of a solar cell functioning as a front surface field to reduce carrier recombination (Swanson, C2/L63-67, C3/L1-3, Fig. 13 see: n-type doped polysilicon layer 94A). Swanson teaches this intermediate material layer comprises a phosphorus-doped oxide material for diffusing dopants into the polysilicon layer for forming the front surface field (Swanson, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide for doping polysilicon layer 94 to 94A).
Swanson and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Swanson such that the .

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kherani et al (US 2007/0169808), in view of Kosbar et al (US 2011/0253545) in view of Rey-Garcia et al (US 2016/0111586) and in further view of Ji et al (US 2011/0056545) as applied to claims 14, 21, 23-24, and 26-27 above, and further in view of Swanson (US 7,633,006).

Regarding claims 29-31 modified Kherani discloses the solar cells of claims 14, 23 and 26 but does not explicitly disclose wherein the intermediate material layer comprises a phosphorus-doped oxide material.
Swanson teaches forming an n-type polysilicon (polycrystalline silicon) layer at the front surface of an n-type substrate of a solar cell functioning as a front surface field to reduce carrier recombination (Swanson, C2/L63-67, C3/L1-3, Fig. 13 see: n-type doped polysilicon layer 94A). Swanson teaches this intermediate material layer comprises a phosphorus-doped oxide material for diffusing dopants into the polysilicon layer for forming the front surface field (Swanson, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide for doping polysilicon layer 94 to 94A).
Swanson and modified Kherani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Kherani in view of Swanson such that the intermediate material layer of modified Kherani further comprises a phosphorus-doped oxide material as taught by Swanson (Swanson, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide) as Swanson teaches this phosphorus-doped oxide material functions as a dopant source for doping the polysilicon (polycrystalline silicon) layer at the front surface of the substrate to function as a front surface field (Swanson, C2/L63-67, C3/L1-3, C6/L11-24, Fig. 13 see: n-type dopant source 96 comprising phosphorus-doped silicon dioxide for doping polysilicon layer 94 to 94A) and such a modification would have amounted to the use of a known dopant source material in the known environment of a solar cell for its intended use to accomplish the entirely expected result of doping the polysilicon (polycrystalline silicon) layer of modified Kherani (Ji, [0054], Fig. 2 see: front surface field (FSF) region 171 formed from n-type polycrystalline silicon).

Response to Arguments
Applicant’s arguments with respect to claims 14, and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN

Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726